t c memo united_states tax_court page g stuart petitioner v commissioner of internal revenue respondent docket no filed date page g stuart pro_se jillena a warner and lynne a camillo for respondent memorandum opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is presently before the court on respondent's motion for summary_judgment as explained in greater detail below we will grant respondent's motion background on date respondent mailed a notice_of_deficiency to petitioner determining deficiencies in the amounts of dollar_figure and dollar_figure in petitioner's federal income taxes for the taxable years and respectively in addition respondent determined that petitioner is liable for the penalty for fraud under sec_6663 in the amounts of dollar_figure and dollar_figure for the taxable years and respectively petitioner filed a timely petition for redetermination with the court on date respondent filed a timely answer to the petition which includes affirmative allegations in support of respondent's determination that petitioner is liable for the penalty for fraud for the taxable years in issue petitioner failed to file a reply to respondent's answer within the 45-day period prescribed in rule a as a consequence respondent filed a motion at the time that the petition was filed petitioner was incarcerated in a federal prison in lexington kentucky pursuant to rule c requesting that the court issue an order that undenied allegations in the answer be deemed admitted by order dated date petitioner was notified of the filing of respondent's rule c motion and was ordered to file a reply to respondent's answer petitioner failed to file a reply to respondent's answer or otherwise respond to the court's order consequently we granted respondent's rule c motion and the undenied allegations set forth in respondent's answer were deemed to be admitted see 77_tc_334 62_tc_260 as indicated respondent now moves for summary_judgment with respect to petitioner's liability for the deficiencies and penalties set forth in the notice_of_deficiency petitioner was notified that respondent's motion was calendared for hearing at the motions session of the court in washington d c in addition the court issued an order directing petitioner to file a written response to respondent's motion petitioner did not respond to the court's order counsel for respondent appeared at the hearing and presented argument in support of the motion no appearance was made by or the court's order dated date expressly advised petitioner of the potential consequences that would attend a failure_to_file a reply on behalf of petitioner at the hearing nor did petitioner file a statement with the court pursuant to rule c facts deemed admitted during and petitioner earned wage income as a commercial truck driver and realized substantial income from the sale of illegal drugs on date a texas highway patrol officer stopped petitioner in his vehicle and after obtaining petitioner's consent searched petitioner's vehicle and found currency in the amount of dollar_figure petitioner's vehicle and the dollar_figure in currency were seized by and forfeited to the state of texas during and the organized crime drug enforcement task force secured and executed warrants to search petitioner's residence in nashville and other properties as a result of the execution of these search warrants currency was discovered and seized on the dates and in the amounts as follows date amount dollar_figure big_number big_number big_number big_number big_number petitioner was reminded of rule c in the court's order petitioner was advised that he could submit a written_statement in lieu of or in addition to attendance at the hearing all of the currency seized in this manner was in petitioner's possession and or subject_to petitioner's dominion and control at the time that it was seized during petitioner paid dollar_figure in cash to a general contractor for work done on a residence located in nashville tennessee during petitioner was convicted of federal money laundering charges and was sentenced to years in prison at the same time petitioner was convicted of conspiracy to distribute marijuana by the state of tennessee petitioner failed to maintain or submit to respondent for examination adequate books_or_records regarding the income that he derived from sales of illegal drugs during the years in issue at the start of the taxable_year and at all times during the and taxable years petitioner neither had nor received any nontaxable or excludable income receipts cash or other assets petitioner realized income from sales of illegal drugs in the amounts of dollar_figure and dollar_figure during the taxable years and respectively petitioner filed individual federal_income_tax returns for and reporting adjusted_gross_income comprised of wage and interest_income from a checking account of dollar_figure and dollar_figure respectively petitioner failed to report any income and or expenses from illegal drug sales on his and tax returns petitioner attempted to conceal the source and amount of the income that he realized from sales of illegal drugs by engaging in large cash purchases acquiring assets through the use of nominees and burying dollar_figure in a cemetery during in an effort to avoid prosecution for his illegal activities petitioner acquired a false driver's license from the state of california petitioner fraudulently and with the intent to evade taxes filed income_tax returns for and in which he omitted dollar_figure and dollar_figure in income from sales of illegal drugs respectively the underpayments of tax required to be shown on petitioner's and income_tax returns are due to fraud with intent to evade income_tax discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the factual allegations deemed admitted under rule c establish that petitioner failed to report income in the amounts of dollar_figure and dollar_figure from sales of illegal drugs on his and federal_income_tax returns respectively petitioner's forfeiture of seized currency does not prevent it from being included in his gross_income see eg 91_tc_826 in addition petitioner failed to maintain or submit to respondent for examination adequate books_or_records regarding the income and expenses relating to his illegal activities during the years in issue at the start of the taxable_year and at all times during the and taxable years petitioner neither had nor received any nontaxable or excludable income receipts cash or other assets consistent with these deemed admissions it follows that respondent is entitled to summary_judgment that petitioner is liable for the deficiencies in tax for and as set forth in the notice_of_deficiency respondent also determined that petitioner is liable for the penalty for fraud under sec_6663 for and sec_6663 provides that if any part of the underpayment_of_tax required to be shown on the return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment that is attributable to fraud fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 763_f2d_1139 10th cir affg tcmemo_1984_152 394_f2d_366 5th cir affg tcmemo_1966_81 and cases cited therein respondent has the burden to prove fraud for each taxable_year by clear_and_convincing evidence sec_7454 rule b fraud is a question of fact to be resolved upon consideration of the entire record and is never presumed 69_tc_391 respondent's burden of proving fraud can be met by facts deemed admitted pursuant to rule c doncaster v commissioner t c pincite see 85_tc_267 in the instant case petitioner is deemed to have admitted pursuant to rule c that he attempted to conceal the source and amount of the income that he realized from sales of illegal drugs in and by engaging in large cash purchases acquiring assets through the use of nominees and burying dollar_figure in a cemetery in addition petitioner is deemed to have admitted that in an effort to avoid prosecution for his illegal activities he acquired a false driver's license from the state of california most importantly petitioner is deemed to have admitted that he fraudulently and with the intent to evade taxes filed income_tax returns for and in which he omitted dollar_figure and dollar_figure in income from sales of illegal drugs respectively and that the underpayments of tax required to be shown on his income_tax returns for and are due to fraud with intent to evade income_tax we hold that the facts deemed admitted pursuant to rule c satisfy respondent's burden of proving fraud doncaster v commissioner t c pincite those facts constitute clear_and_convincing evidence that petitioner fraudulently and with the intent to evade taxes known to be owing failed to report the income that he derived from sales of illegal drugs during and and that the underpayment of taxes required to be shown on each of petitioner's and income_tax returns is due to fraud consequently respondent is entitled to summary_judgment that petitioner is liable for the penalty for fraud under sec_6663 for the taxable years and in order to reflect our conclusions herein an order and decision granting respondent's motion for summary_judgment will be entered
